Appleton, C. J.
It is immaterial how the complainant is “ put upon the discovery of the truth during the time of her travail,” whether by investigation from without, or by impulse from within. The accusation is what the statute regards as material. When that is made, inquiry becomes unnecessary. The object of the statute is accomplished. Totman v. Forsaith, 55 Maine, 360. McManagil v. Ross, 20 Pick. 99. Bailey v. Chesley, 10 Cush. 285.

Exceptions sustained.

Kent, Walton, Barrows, Daneorth, and Tapley, J J., concurred.